United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 21, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-50891
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

NIXAI NORAJ, also known as Nixai Nora

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 7:06-CR-5-4
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Nixai Noraj appeals from his conviction of possession of

MDMA (ecstasy) with intent to distribute and aiding and abetting.

He contends that the evidence was insufficient to support his

conviction.

     The evidence indicated that Chanathasoune Sonesourinhasack

(Chan) solicited Noraj for a lengthy taxi ride from Dallas to

Odessa, Texas, and that Chansavan Sonesourinhasack (Lou) told

Noraj that the purpose of the trip was to deliver drugs.       Noraj

drove Chan and Lou from Dallas to Odessa in return for a promised

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50891
                                -2-

payment once the drugs were delivered.    Noraj was familiar with

ecstasy, having used the drug on four or five occasions, and he

was present when Chan gave Lou ten ecstasy pills from a large bag

of ecstasy pills during the drive to Odessa.   Morever, Noraj used

methamphetamine on the trip.

     The jury could have inferred from the evidence that Chan

possessed ecstasy with the intent to distribute it.     See United

States v. Gourley, 168 F.3d 165, 169 (5th Cir. 1999).     The jury

could have inferred from the evidence that Noraj associated

himself with Chan’s drug-trafficking venture and that he

participated in the venture and sought to make it succeed by

driving Chan and Lou to Odessa in return for the promised

payment.   See United States v. Pearson, 667 F.2d 12, 14 (5th Cir.

1982).   The evidence was sufficient to support Noraj’s

conviction.   See United States v. Ortega Reyna, 148 F.3d 540, 543

(5th Cir. 1998).

     AFFIRMED.